DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Examiner decided to withdraw 112 rejections because applicant’s amendment overcome the rejections. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al. USPGPUB 2015/0033724 (hereinafter “Fong”) in view of Friesth USPGPUB 20150143806 (hereinafter “Friesth”) further in view of McBride et al. USPGPUB 20130336721 (hereinafter “McBride”).


As to claim 1. Fong teaches a computer-implemented method for energy management (abstract “invention, a motor-generator.  The reversible air compressor-expander uses mechanical power to compress air (when it is acting as a compressor) and converts the energy stored in compressed air to mechanical power” and FIG. 3 shows an energy management) comprising: determining an energy conversion requirement for a fluid-based energy management system (paragraph 0317-0320 “determined quantity of fluid into the first quantity of air to absorb thermal energy generated by the compression cycle and thereby maintain the first quantity of air in a first temperature range during the compression” and FIG. 3), providing energy to the energy management system, (paragraph 0015 “creates the hydraulic pressure via a pump which compresses the air in the cylinder device.  During expansion, the reverse is true.  Expanding air drives the piston or hydraulic liquid, sending mechanical power out of the system” and 0204-0205 and FIG. 3); transforming the energy, using the pump-turbine subsystem connected to one or more pressure amplification pipes (paragraph 0202-0212 “Controller 1004 is shown as being in electronic communication with a universe of active elements in the system, including but not limited to valves, pumps, chambers, nozzles, and sensors.  Specific examples of sensors utilized by the system include but are not limited to pressure sensors (P) 1008, 1014, and 1024, temperature sensors (T) 1010, 1018, 1016, and 1026, humidity sensor (H) 1006, volume sensors (V) 1012 and 1022, and flow rate sensor 1020” and FIG. 3); and wherein the delivering is accomplished using the pump-turbine subsystem connected to one or more pressure amplification pipes (0255 “During the expansion cycle, air entering the chamber 22w of cylinder device 21w, via valve 121w and pipe 122w, urges the hydraulic liquid 49w out through valve 123w.  It then flows through pipe 124w.  The force thus pneumatically applied against the liquid can be used to operate a hydraulic device (e.g., a hydraulic motor 57, a hydraulic cylinder device or a hydro turbine as shown in FIG. 9) to create mechanical power.  During the compression cycle, the reverse process occurs.  An external source of mechanical power operates a hydraulic pump or cylinder device, which forces hydraulic liquid 49w into the cylinder chamber 22w, through valve 123w, compressing the air in the chamber” and paragraph 0592-0595, 0004-0005).

However, Friesth teaches wherein the energy management system includes a pump-turbine subsystem connected to one or more pressure amplification pipes (paragraph 0009-0011 “thermal transfer methods such as thermosiphons, heat pipes and heat exchangers using transfer mediums such as molten salt, water, water/glycol, steam and other phase change materials typically require the use of pumps and compressors for pressure as the general accepted methods of applications and processes to communicate thermal energy from point to point” and paragraph 0432-0443, 0407-0409 FIG. 16).
Fong and Friesth are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Fong, and incorporating pump-turbine subsystem connected to one or more pressure amplification pipes, as taught by Friesth.
One of ordinary skill in the art would have been motivated to provide enhanced waste heat reclamation and energy recycling thereby gaining additional efficiency, as suggested by Friesth (paragraph 0004).
The combination does not explicitly teach delivering, using liquified gas, the energy that was transformed.

Fong, Friesth and McBride are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Fong and Friesth, and incorporating delivering, using liquified gas, as taught by McBride.
One of ordinary skill in the art would have been motivated to provide enhanced waste heat reclamation and energy recycling thereby gaining additional efficiency, as suggested by Friesth (paragraph 0004).

As to claim 2, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
Friesth further teaches further comprising operating the pump-turbine subsystem at an optimal pressure-performance point for the pump-turbine subsystem (paragraph 0406-0408 “transferred heat in the working fluid is used to generate electricity, More specifically, the working fluid may be associated with a low boiling point, such that the 

As to claim 3, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
Fong further teaches wherein the energy conversion requirement includes operation of a pump within the pump-turbine subsystem and fluid delivery out of the one or more pressure amplification pipes (paragraph 0193 “an apparatus using an internal high pressure to pump liquid through a spray nozzle” and FIG. 3 and paragraph 0263-0264).

As to claim 4, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
Fong further teaches wherein the pump is driven by electrical energy (paragraph 0015 “mechanical power can be converted to or from electrical power using a conventional motor-generator”).

As to claim 5, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further taches wherein the energy conversion requirement includes fluid pressure delivered into at least one pipe of the one or more pressure amplification pipes 

As to claim 6, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the turbine operation is used to drive electrical energy generation (paragraph 0283 “a hydraulic motor or a hydro turbine, then the shaft of that device connects directly or via a gearbox to the motor-generator”).

As to claim 7, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the fluid pressure delivered comprises a vacuum (paragraph 01329 “Water supply tank 5046 also includes a vacuum relief valve and a drain valve”).

As to claim 8, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein a first pressure amplification pipe within the one or more pressure amplification pipes comprises a rigid, mechanical connection between a first piston of a first pipe and a second piston of a second pipe (paragraph 0199-0200 

As to claim 9, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the mechanical connection, the first piston, and the second piston are disposed rectilinearly (FIG. 1-3 show different portion of pipe and some of them are rectilinearly).

As to claim 10, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the first piston is a first diameter and the second piston is a second diameter (paragraph 0199-0200 “high pressure side, an air storage tank or tanks 32 is connected to the pressure cell 25 via input pipe 33 and output pipe 34”).

As to claim 11, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the difference between the first diameter and the second diameter provides a pressure amplification factor (paragraph 0014 “pressure cells increases from the high to low pressure stages”).

As to claim 12, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the first piston is driven by a first fluid and the second piston is driven by a second fluid (paragraph 0098 “potential use by current and future space exploration missions, inside a free piston Stirling engine with linear generator, a moving piston is driven by the heat of a fuel source” and paragraph 0272 and FIG. 5b).

As to claim 13, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the first fluid is ambient water delivered at an optimal pressure-performance point for a pump of the pump-turbine subsystem (paragraph 0105 “allows for optimal liquid introduction under these different conditions” and FIG. 3-4).

As to claim 14, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the first fluid and the second fluid are different fluids (paragraph 0799 “environmentally advantageous as compared with conventional systems utilizing HCFCs or other working fluids”).


 Friesth further teaches wherein the second fluid is a vacuum (paragraph 0628 “vacuum or in the flow of inert atmosphere”).

As to claim 16, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the energy management system is operated by an energy management control system (paragraph 0290 “central processor 2073 to communicate with each subsystem and to control the execution of instructions from system memory 2072 or the fixed disk 2079, as well as the exchange of information between subsystems.  Other arrangements of subsystems and interconnections are readily achievable by those of ordinary skill in the art” and paragraph 0204).

As to claim 17, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the energy management control system controls coupling of the energy, the pump-turbine subsystem, and the one or more pressure amplification pipes (paragraph 0204-0206 and FIG. 3 “Controller 1004 is shown as being in electronic communication with a universe of active elements in the system, including but not limited to valves, pumps, chambers, nozzles, and sensors.  Specific examples of sensors utilized by the system include but are not limited to pressure sensors”).

As to claim 18, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the fluid-based energy management system includes storing energy for a period of time (abstract “motor-generator.  The reversible air compressor-expander uses mechanical power to compress air (when it is acting as a compressor) and converts the energy stored in compressed air to mechanical power”).

As to claim 19, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the period of time is a short-term basis (paragraph 1901 “supply stable electricity over a short term period of time”).

As to claim 20, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the short-term basis is an integer number of seconds, minutes, hours, or days, wherein the integer number of seconds, minutes, hours, or days comprises a length of time substantially less than one week (paragraph 2345 “capacity must be able to meet demand over multiple hours, and be capable of renewal over the period of a day”).

As to claim 21, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.


As to claim 22, Fong, Friesth and McBride teaches all the limitations of the base claims as outlined above.
 Fong further teaches wherein the long-term basis is an integer number of weeks, months, seasons, or years, wherein the integer number of weeks, months, seasons, or years comprises a length of time substantially more than one day (paragraph 2346 “relatively long time frames on the order of hours or minutes, a different form of transmission congestion can arise on much shorter time frames”).

As to claim 23-24, are related to claim 1 with similar limitations also rejected by same rational. . 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZIAUL KARIM/Primary Examiner, Art Unit 2119